Citation Nr: 1527007	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file is currently with the RO in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested a hearing before a Decision Review Officer.  A hearing was scheduled for April 2013; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veterans were remanded for further development in October 2014.  A supplemental statement of the case was issued in February 2015 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In a rating decision issued in May 2002, the RO denied a claim to reopen service connection for migraine headaches essentially on the finding that the medical evidence did not demonstrate a migraine disability was incurred in or aggravated by service; the Veteran did not appeal the May 2002 decision within one year of being notified.  

2.  The evidence received since the May 2002 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for migraine headaches. 

3.  The Veteran's migraine disability had its onset in service or is otherwise etiologically related to his active service. 

4.  The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral knee, back, and bilateral hearing loss disabilities had their onset in service or are otherwise etiologically related to his active service.

5.  A preponderance of the evidence is against a current right leg disability. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 2002 denial of service connection for migraine headaches, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, a migraine headache disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Bilateral knee, back, and bilateral hearing loss disabilities were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

5.  The basic criteria for service connection for right leg disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for migraine headaches was most recently denied in a May 2002 rating decision essentially on the basis that the evidence of record had not established that the Veteran's migraine headache disability had been aggravated by service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision and no new service records have been submitted.  Therefore, the prior decision is final.  38 C.F.R. § 3.156(b) and 3.156 (c) (2014).  

The evidence received since the May 2002 rating decision includes a May 2010 private opinion that noted that the Veteran's migraine headache problem started in service and has been present up to date.  She opined that it was more probable than not that his migraine problem is service-connected.  This opinion is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Migraine Headaches

In-service treatment records do not note treatment for migraine headaches.  However, the Board notes that the Veteran complained of frequent or severe headaches in a December 1961 report of medical history completed just prior to separation from service.   

The Veteran asserts that he has suffered from a headache disability since service.  He has submitted numerous statements, in conjunction with multiple claims for service connection for a migraine disability spanning over several decades, attesting that he has suffered from migraines since service.  His story has remained consistent throughout the years.  In support of his claim he has submitted several buddy statements from fellow service members attesting that the Veteran had complained of sharp headaches during service. 

A May 2010 private physician indicated that the Veteran had a chronic migraine problem and that it had started while in service and had been present up to the present.  The private physician noted that the Veteran's presentation of the episodes has varied over time, with two to three episodes weekly to only one every other month.  She noted that he had limiting headaches, nausea, vomiting, photophobia, and phonophobia.  She opined that the Veteran did not suffer from this problem before going to active service and did not know what migraines were when he was diagnosed shortly after leaving active duty.  She opined that it is more probable than not that his migraine problem is service-connected.

The Board finds that based on the supporting statements from his fellow service members, complaints of headaches at service separation, and consistent statements regarding the continuity of his symptomatology a grant of service connection is warranted .  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board concludes that a grant of service connection for migraines is warranted.

Bilateral Knee, Back, Bilateral Hearing Loss Disabilities

In-service treatment records do not note treatment for bilateral knee, back, or hearing loss disabilities.  Post-service records reflect that the Veteran has been diagnosed with degenerative arthritis of both knees and of his spine.  See December 2014 VA examination.  The record additionally reflects sensorineural bilateral hearing loss.  See December 2014 VA examination.

The record also includes a May 2010 private opinion which notes that the Veteran injured his back and both knees as a result of continuous jumping in the airborne unit.  The private physician noted that continuous jumping can put a lot of strain at the back and knee causing continuous spasm and inflammatory changes which in the long term can cause degenerative changes.  The private physician noted that these problems cause at the same time bad posture, loss of correct alignment and loss of curvature of thoracic and lumbar lordosis.  She opined that it is more probable than not that his back and knee problems are service-connected secondary to his duties while at service.  The Board notes that the Veteran's DD 214 reflects the receipt of a parachutist badge.

With respect to the Veteran's hearing loss claim, the private May 2010 physician noted that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  She opined that it is more probable than not that the Veteran's hearing problem is service-connected.  She noted that the Veteran was a demolition man and exposed to constant explosion of dynamites which is more probable than not the cause of his problem.  His DD 214 confirms a military occupational specialty of pioneer, which is associated with construction. 

The record also includes negative December 2014 VA examinations and opinions.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current bilateral knee, back and bilateral hearing loss disabilities and his military service.  As all elements of service connection have been satisfied, service connection for a bilateral knee disability, back disability, and bilateral hearing loss disability are granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2014).  The nature and extent of the disorders are not before the Board at this time.  




Right Leg Disability

Service treatment records do not reflect treatment for the Veteran's right leg.  A December 1961 separation examination reflects a normal clinical evaluation of his lower extremities. 

More importantly, a detailed review of the post-service evidence fails to reveal a right leg disability, providing highly probative evidence against this claim.  To confirm this fact, the Veteran underwent a December 2014 VA examination.  A right leg disability was not diagnosed, providing highly probative evidence against his claim for a right leg disability.  

Beyond the above, VA treatment records in both the claims file and the Veteran's Virtual file additionally fail to reflect a diagnosis of a right leg disability, confirming this finding. 

While the Board has considered the Veteran's complaints of right leg pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The service treatment records, post-service examinations and treatment records, overall, provide highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a right leg disability.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current right leg disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Importantly, it is essential for the Veteran to understand that even if we assume the existence of this problem, there is simply nothing that medically connects this problem to the Veteran's service from October 1959 to February 1962, more than 40 years ago. 

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for migraine headaches is being reopened and granted on the merits, and his service connection claims for bilateral knee, back, and hearing loss disabilities are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to his claim for a right leg disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in July 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions have been associated with the claims file.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination in December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2014 VA examination obtained adequately addresses all of the Veteran's contentions and is adequate.  Significantly, as noted above, there is no current diagnosis related to his right leg. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in October 2014, in pertinent part, to obtain outstanding VA treatment records and afford the Veteran VA examinations and opinions.  All those actions were accomplished, and there has been substantial compliance with the October 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for migraine headaches is reopened. 

Service connection for migraine headaches is granted.

Service connection for a bilateral knee disability is granted.

Service connection for a back disability is granted. 

Service connection for bilateral hearing loss is granted.

Service connection for a right leg disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


